GALBREATH, Judge
(concurring).
I concur in Judge Russell’s opinion but would add it is significant that the plaintiff in error failed to establish that the failure of the District Attorney General to comply with T.C.A. § 40-2407 and list the name of Mrs. Hill as a witness on the indictment worked any hardship in the preparation of his defense or caught him by surprise. The purpose of the statute is to protect against these contingencies. See McBee v. State, 213 Tenn. 15, 372 S.W.2d 173. Unless such prejudice to the rights of the defendant appears, a failure to comply with T.C.A. § 40-2407 is at most harmless.
Goodner knew Mrs. Hill. She was the mother of his friend from whose home he called the cab whose driver he robbed. He had as much, if not more, opportunity to know of her background and her knowledge of the facts in the case than the prosecution.